Exhibit 12 NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION Computation of Ratio of Earnings to Fixed Charges For the years ended May 31, 2013, 2012, 2011, 2010 and 2009 (dollar amounts in thousands) Earnings: Income (loss) $ ) Add: Fixed charges 761,849 Less: Interest capitalized - ) ) ) Income available for fixed charges $ $ 612,981 $ $ $ Fixed charges: Interest on all debt (including amortization of discount and issuance costs) $ $ 761,778 $ $ $ Interest capitalized - 71 Total fixed charges $ $ 761,849 $ $ $ Ratio of earnings to fixed charges - - For the years ended May 31, 2012 and 2009, earnings were insufficient to cover fixed charges by $149 million and $74 million, respectively.
